Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-13 Filed: 03/02/19 Page: 1 of 2 PAGEID #:
                                    19804




                    EXHIBIT K
                             Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-13 Filed: 03/02/19 Page: 2 of 2 PAGEID #:
                                                                 19805


                                                                                                   Election Results                                                                                               Voting Age Popul at ions
                            10 Governor              I     10 Att. General      I      08 President       I     06 Att. General      I       06 Auditor         I      04 President
            District     Kasich     1 Strickland     1   DeWine   1   Cordray   1   McCain   1   Obam a   1   Mont.    1   Dann      1   Taylor    I   Sykes    1    Bush    I   Kerry    PVI   White     I    Hispanic   I   Black   I   Asian    I
                                                                                                                                                                                                                                                   Amlndi an
7- Gibbs                52 .89%     1   41.86%       1   50.37%   1   41.81%    1   50.95%   1   46.84%   1   47.65%   1   52 .35%   1   52 .51%   1   47.49%   1   54.89%   1   44.56%   R+5   93 .92% 1 uo% 1 3.97% 1 o.53% 1 o.25%

County                 Population    % of District
Knox                      60,921         8.45%
Coshocton                 36,901         5.12%
Holmes                    42,366         5.88%
Tu scarawa s              66,667         9.25%
Stark                    240,454        33.35%
Ashland                   53,139         7.37%
Richl and                 49,745         6.90%
Huron                     15,955         2.21%
Medina                    45,720         6.34%
Erie                       2,448        0.34%
l ora in                 106,716        14.80%
Total                    721,032




                                                                                                                                                                                                                           Plaintiffs' Trial
                                                                                                                                                                                                                               Exhibit
                                                                                                                                                                                                                              P608
                                                                                                                                                                                                                          Case No. 1:18-cv-00357




                                                                                                                                                                                                        ~
                                                                                                                                                                                                        I
                                                                                                                                                                                                        ~ Of
                                                                                                                                                                                                        ii'i
                                                                                                                                                                                                        "'-




                                                                                                                                                                                                                                             REV_00000029
